Title: From John Quincy Adams to Thomas Boylston Adams, 5 January 1807
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 5. Jany. 1807.

On new year’s day I received your very agreeable Letter of Decr: 21st: which I should have answered immediately; but it was not sitting day; and I find no time for my correspondence but while we are in Session—The reason of which is that having become a Jack of so many trades, I employ all the time I have to spare at home, in preparing for my bussiness at Cambridge next Spring—I have therefore been more buckled down to business since the commencement of this Session, than ever before, though we have yet done nothing of a public nature, and the Senate have not been upon the average in Session one hour a day.—Happily I have enjoyed and still enjoy better health than I have known these fifteen years.—Another cause however why I did not answer your letter was that the next morning I received one from my wife with such an account of her health, and that of my dear boy George, that it has kept me in a state of alarm and suspense, so distressing that I was in no situation to answer with that pleasantness which a due return to your letter required—I have been this morning relieved by information this morning from my wife that the children are both well; and you have been long enough a Parent to know how much joy that must have given me.
I have been witness here, and in some degree a partaker of the distress which the loss of an infant child must occasion—Mr: and Mrs: Hellen have lost their youngest boy, a charming child just turn’d of two years old—His disorder was the same of which Mr: W. Smith’s son John so lately died—They call it here the Hives.
I congratulate you upon the success of your Causes at the Norfolk Common Pleas.—I do not suppose the question of right respecting the Sea-weed could be settled on the question whether the Special pleas should be filed, but whenever that hopeful idea of more than rank jacobinism shall be duly brought before a Court of Justice, I trust it will meet with the fate which it so richly deserves—I hope the worthy town of Quincy, will act as correctly upon every attempt to draw them into wickedness and absurdity as they have done, and never countenance such profligate combinations against private property, as are this and the half-moon controversy both—
I have continued to forward you our Documents, though hitherto few of much consequence have been printed—I have also two or three times I think written a few lines to my father with the enclosures; and ought to have written to my dear Mother—She will accept as my apology the same cause which I have alledged to you at the beginning of this letter—I knew she would learn by the receipt of the documents and by my frequent letters to my wife, how we are here; and that she would excuse my omission of writing specially to her on knowing what has really oppress’d me with bussiness here—When Pope undertook the Translation of Homer, he used to dream that he was toiling upon a Journey, to which there was no end—My Lectures for Cambridge, haunt me Night and Day, in the same manner, and not a week passes without my dreaming about them—I hope by the blessing of Heaven at some day to find an end to the Journey they have opened to me; but they must give me unremitting labour for years yet to come.
With respect to my farm I shall be satisfied, with what you will do concerning it—My expectations now are not quite so sanguine as when I left you—Time, absence and Reflection have cooled down the ideas, which the anxiety of Vesey and the other applicants had excited, and I remember again what a farm yet is—I rely with perfect confidence on your good offices and discretion—I am very sorry to hear of Mr. Briesler’s illness, and hope he has ere this recovered—I presume he will have no money to pay over to you—I owe him a year’s interest upon a note of hand, which I ought to have paid him before I came away—I desired him if he sold the Cattle to deduct the amount I owed him ($74.30) and credit it upon the note—And I promised him if he could not sell to send him a check for it from here—I will thank you therefore to ask him whether he has paid himself the year’s interest, and given me credit for it upon the note; or whether he expects I should send him the check—If he wishes this, I will send it immediately on receiving your answer.
Your project of purchasing the house and land of the Vesey’s appears to me a very good one; nor should I suppose $4000 by any means a high price for them—They would in every respect suit you better than your place at Quincy Braintree—I would purchase this of you myself, if I could command the means—
The sculls of our members in the House of Representatives have not yet been cracked externally—Their alarm has furnished some merriment to the wits, and I wonder it has not furnished much more—Yet I believe there was real danger—and they did actually sit with something worse than a dagger of lath suspended over their heads.
Mr. J. Randolph if we judge from present appearances, is put upon his good behaviour—It appears to me that in the lapse of ages his name must have gradually changed, and that in the days of Jack Falstaff it was Bardolph:—the same of whom the fat knight says, that he would not swagger against a Barbary-Hen, if her feathers turned up, with any shew of resistance.
I hope Buonaparte will never undertake to teach him french, as he did the poor king of Prussia—I pity this unfortunate Gentleman too—But the young Dace must be a bait for the old pike—There was no help for it—Like his brother of Austria, he fell because he could not stand—Prince Louis was not the king’s brother—He was a son of Prince Ferdinand; or rather he was one of those of whom Mirabeau says that Count Schmettau was the pere indubitable—Schmettau too, according to the papers was killed in that butchery of Iena; and if so he was a heavy loss.—I have always been of opinion that the Prussian army would never again fight—Möllendorff had still a soul in his body worthy of old Frederic—But he was turned of 80—and he was all—I knew personally almost every man high in command in the Prussian Armies—I pretend to know nothing of military character—But the conclusion I had drawn from my own observation was that take off Möllendorff, Schmettau, and Tempelhoff, (I do not see him mentioned in these late accounts) and there was nothing in the Prussian army left but muskets—Artillery—and Uniforms.
I do most cordially congratulate you and rejoyce with you, at the health and growth of your dear little girl—Heaven grant that she may continue to grow, and thrive, and always be not only as the Hebrew idiom says a desire to the eye—but also a delight to the heart of both her Parents—Remember me affectionately to all the family, and particularly to your wife. Adieu
